 

NATIONAL INSTITUTES OF HEALTH

 

MATERIALS COOPERATIVE RESEARCH
AND DEVELOPMENT AGREEMENT

 

This Materials Cooperative Research and Development Agreement (“M-CRADA”) has
been adopted for use by the Institutes and Centers (“ICs”) of the National
Institutes of Health (“NIH”) for transfers of essential research material(s)
from collaborators (hereinafter “Collaborator Research Material”) not otherwise
reasonably available for NIH research. It consists of a copy of the NIH Model
M-CRADA, a Signature Page, a Contacts Page, and a Summary Page. The research
plan (“Research Plan”) is attached as Appendix A and all changes to this model
agreement are collected in Appendix B. Appendices A and B are incorporated
herein by reference. This M-CRADA involves no exchange of personnel or of any
resources other than as described in Appendix A. This M-CRADA is made under
authority of the Federal Technology Transfer Act, 15 U.S.C. § 3710a, and is
governed by its terms.

 

1.Lixte Biotechnology Holdings, Inc., hereinafter referred to as “Collaborator”,
agrees to transfer to NIH’s investigator, Richard J. Youle, Ph.D., the following
“Collaborator Research Material”: certain compounds proprietary to Collaborator,
as listed under Appendix A.

 

2.This Collaborator Research Material will be used solely in connection with the
Research Plan by NIH’s investigator in his/her laboratory under suitable
containment conditions.

 

2(a).Are the Collaborator Research Materials of human origin?

¨ Yes

x No

 

2(b).If Yes in 2(a), were the Collaborator Research Materials collected
according to 45 CFR Part 46, “Protection of Human Subjects?”

¨ Yes (Please provide Assurance Number:                         )

¨ No

 

3.In all oral presentations or written publications concerning the Research
Plan, NIH will acknowledge Collaborator’s contribution of this Collaborator
Research Material unless requested otherwise. To the extent permitted by law and
unless otherwise directed by a court or administrative body of competent
jurisdiction, each Party agrees to treat in confidence, for a period of three
(3) years from the date of the disclosure, any of the disclosing Party’s written
information about this Collaborator Research Material that is stamped
“confidential” or any of the disclosing Party’s oral information about this
Collaborator Research Material that is identified in writing as being
confidential within ten (10) days of the oral disclosure, except for:

 

(a)information that is publicly known or that becomes publicly available from
public sources;

 

(b)information that has been made available by the disclosing Party to others
without a confidentiality obligation;

 

NIH M-CRADA Agreement Ref. No. 2013-0167 MODEL ADOPTED 2006 Page 1 of 10
Confidential Revised August 1, 2012

 

 

 

 

(c)information that is already known by the receiving Party, or information that
is independently created or compiled by the receiving Party without reference to
or use of the provided information; or

 

(d)information that relates to potential hazards or cautionary warnings
associated with the production, handling, or use of the subject matter of the
Research Plan.

 

NIH may publish or otherwise publicly disclose the results of the research, but
if Collaborator has given confidential information to NIH such public disclosure
may be made only after Collaborator has had thirty (30) days to review the
proposed disclosure to determine if it contains any confidential information,
except when a shortened time period under court order or the Freedom of
Information Act pertains.

 

4.This Collaborator Research Material represents a significant investment on the
part of Collaborator and is considered proprietary to Collaborator. NIH’s
investigator therefore agrees to retain control over this Collaborator Research
Material, and further agrees not to transfer the Collaborator Research Material
to other people not under her or his direct supervision without advance written
approval of Collaborator. Collaborator reserves the right to distribute the
Collaborator Research Material to others and to use it for its own purposes.

 

5.This Collaborator Research Material is provided as a service to the research
community. IT IS BEING SUPPLIED TO NIH WITH NO WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
Collaborator makes no representations that the use of the Collaborator Research
Material will not infringe any patent or proprietary rights of third parties. It
is the intention of NIH that Collaborator not be liable for any claims or
damages arising from NIH’s use of the Collaborator Research Material; however,
no indemnification is provided or intended.

 

6.The NIH shall promptly report to Collaborator in writing each Subject
Invention and any patent applications filed thereon resulting from the research
conducted under this M-CRADA that is reported to NIH by its employees.
Collaborator agrees to keep all information provided to Collaborator
confidential until the information is published or the patent issues. “Subject
Invention” means any invention, conceived or first actually reduced to practice
under this M-CRADA, that is or may be patentable under 35 U.S.C. § 101 or § 161,
protectable under 7 U.S.C. § 2321, or otherwise protectable by other types of
U.S. or foreign intellectual property rights.

 

7.With respect to Government intellectual property rights to any Subject
Invention made solely by an NIH employee(s) or jointly with Collaborator for
which a patent or other intellectual property application is filed, NIH hereby
grants to the Collaborator an exclusive option to elect an exclusive or
nonexclusive commercialization license. The license will be substantially in the
form of the appropriate model Public Health Service (PHS) license agreement and
will fairly reflect the nature of the Subject Invention, the relative
contributions of the Parties to the Subject Invention and the M-CRADA, a plan
for the development and marketing of the Subject Invention, the risks incurred
by Collaborator, and the costs of subsequent research and development needed to
bring the Subject Invention to the marketplace. The field of use of the license
will not exceed the scope of the Research Plan. This option does not apply to
Subject Inventions conceived prior to the effective date of this M-CRADA that
are reduced to practice under this M-CRADA, if prior to that reduction to
practice, NIH has filed a patent application on the Subject Invention and has
licensed it or offered to license it to a third party.

 

NIH M-CRADA Agreement Ref. No. 2013-0167 MODEL ADOPTED 2006 Page 2 of 10
Confidential Revised August 1, 2012

 

 

 

 

8.To exercise the option of Paragraph 7, Collaborator must submit a written
notice to the PHS Patenting and Licensing Contact identified on the Contacts
Information Page (and provide a copy to the NIH Contact for M-CRADA Notices)
within three (3) months after the Collaborator receives written notice from NIH
that the patent application has been filed. The written notice exercising this
option will include a completed “Application for License to Public Health
Service Inventions” and will initiate a negotiation period that expires nine (9)
months after the exercise of the option. If NIH has not responded in writing to
the last proposal by Collaborator within this nine (9) month period, the
negotiation period will be extended to expire one (1) month after PHS so
responds, during which month Collaborator may accept in writing the final
license proposal of NIH. In the absence of Collaborator’s exercise of the
option, or upon election of a nonexclusive license, NIH will be free to license
the Subject Invention to others. These time periods may be extended at the sole
discretion of NIH upon good cause shown in writing by Collaborator.

 

9.Pursuant to 15 U.S.C. § 3710a(b)(1)(A), for Subject Inventions made under this
M-CRADA by a NIH employee(s) or jointly by such employee(s) and employees of the
Collaborator under this M-CRADA, and licensed to Collaborator, the Collaborator
grants to the Government a nonexclusive, nontransferable, irrevocable, paid-up
license to practice the invention or have the invention practiced throughout the
world by or on behalf of the Government. In the exercise of such license, the
Government shall not publicly disclose trade secrets or commercial or financial
information that is privileged or confidential within the meaning of 5 U.S.C. §
552(b)(4) or which would be considered as such if it had been obtained from a
non-Federal party.

 

10.Pursuant to 15 U.S.C. § 3710a(b)(2), for Subject Inventions made solely by
Collaborator employees under this M-CRADA, the Collaborator grants to the
Government, a nonexclusive, nontransferable, irrevocable, paid-up license to
practice the invention or have the invention practiced throughout the world by
or on behalf of the Government for research or other Government purposes.

 

11.Pursuant to 15 U.S.C. § 3710a(b)(l)(B), if NIH grants an exclusive license to
a Subject Invention made wholly by NIH employees or jointly with a Collaborator
under this M-CRADA, the Government shall retain the right to require the
Collaborator to grant to a responsible applicant a nonexclusive, partially
exclusive, or exclusive sublicense to use the invention in Collaborator’s
licensed field of use on terms that are reasonable under the circumstances; or
if the Collaborator fails to grant such a license, to grant the license itself.
The exercise of such rights by the Government shall only be in exceptional
circumstances and only if the Government determines (i) the action is necessary
to meet health or safety needs that are not reasonably satisfied by
Collaborator, (ii) the action is necessary to meet requirements for public use
specified by Federal regulations, and such requirements are not reasonably
satisfied by the Collaborator; or (iii) the Collaborator has failed to comply
with an agreement containing provisions described in 15 U.S.C. § 3710a(c)(4)(B).
The determination made by the Government under this paragraph is subject to
administrative appeal and judicial review under 35 U.S.C. § 203(b).

 

NIH M-CRADA Agreement Ref. No. 2013-0167 MODEL ADOPTED 2006 Page 3 of 10
Confidential Revised August 1, 2012

 

 

 

 

12.Any dispute arising under this M-CRADA that is not disposed of by agreement
of the Principal Investigators shall be submitted jointly to the signatories of
this M-CRADA. If the signatories are unable to jointly resolve the dispute
within thirty (30) days after notification thereof, the Assistant Secretary for
Health (or his/her designee or successor) shall propose a resolution. Nothing in
this article shall prevent any Party from pursuing any additional administrative
remedies that may be available and, after exhaustion of such administrative
remedies, pursuing all available judicial remedies.

 

13.The illegality or invalidity of any provisions of this M-CRADA shall not
impair, affect or invalidate the other provisions of this M-CRADA.

 

14.Neither this M-CRADA nor any rights or obligations of any Patty hereunder
shall be assigned or otherwise transferred by either Party without the prior
written consent of the other Party.

 

15.All notices pertaining to or required by this M-CRADA will be in writing,
signed by an authorized representative of the notifying Party, and delivered by
first class, registered, or certified mail, or by an express/overnight
commercial delivery service, prepaid and properly addressed to the other Party
at the address designated on the Contacts Information Page, or to any other
address designated in writing by the other Party. Notices will be considered
timely if received on or before the established deadline date or sent on or
before the deadline date as verifiable by U.S. Postal Service postmark or dated
receipt from a commercial carrier. Notices regarding the exercise of license
options will be made pursuant to Paragraph 8. Either Party may change its
address by notice given to the other Party in the manner set forth above.

 

16.By entering into this M-CRADA, the Government does not directly or indirectly
endorse any product or service that is or will be provided, whether directly or
indirectly related to either this M-CRADA or to any patent or other intellectual
property license or agreement that implements this M-CRADA by Collaborator, its
successors, assignees, or licensees. Collaborator will not in any way state or
imply that the Government or any of its organizational units or employees
endorses any product or service. Each Party agrees to provide proposed press
releases that reference or rely upon the work under this M-CRADA to the other
Party for review and comment at least seven (7) days prior to publication.
Either Party may disclose the Summary Page to the public without the approval of
the other Party.

 

17.Either NIH or Collaborator may unilaterally terminate this M-CRADA at any
time by providing written notice at least sixty (60) days before the desired
termination date.

 

18.This M-CRADA constitutes the entire agreement between the Parties concerning
the subject matter of this M-CRADA and supersedes any prior understanding or
written or oral agreement.

 

19.The construction, validity, performance and effect of this M-CRADA will be
governed by U.S. federal law, as applied by the federal courts in the District
of Columbia. If any provision in this M-CRADA conflicts with or is inconsistent
with any U.S. federal law or regulation, then the U.S. federal law or regulation
will preempt that provision.

 

NIH M-CRADA Agreement Ref. No. 2013-0167 MODEL ADOPTED 2006 Page 4 of 10
Confidential Revised August 1, 2012

 

 

 

 

20.This M-CRADA shall be effective upon execution by the Parties. The term of
this M-CRADA is twelve (12) months from execution. When the Research Plan is
completed or twelve (12) months has elapsed, whichever occurs first, or the
M-CRADA is terminated, the Collaborator Research Material will be disposed of as
directed by Collaborator.

 

21.The provisions of Articles 3, 5-12 and 14 shall survive the termination of
this M-CRADA.

 

SIGNATURES BEGIN ON THE NEXT PAGE

 

NIH M-CRADA Agreement Ref. No. 2013-0167 MODEL ADOPTED 2006 Page 5 of 10
Confidential Revised August 1, 2012

 

 

 

 

SIGNATURE PAGE

 

ACCEPTED AND AGREED

 

By executing this M-CRADA, each Party represents that all statements made herein
are true, complete, and accurate to the best of its knowledge. Collaborator
acknowledges that it may be subject to criminal, civil, or administrative
penalties for knowingly making a false, fictitious, or fraudulent statement or
claim.

 

FOR NIH (IC):           /s/ Walter J. Kovoshetz for Dr. S Landis   9/24/2013
Signature   Date       WJ Kovoshetz, Deputy Director/NINDS     Story C. Landis,
Ph.D.     Director, National Institute of Neurological Disorders and Stroke    
      FOR COLLABORATOR:           /s/ John S. Kovach   10/18/2013 Signature  
Date       John S. Kovach. M.D.     President, Lixte Biotechnology Holdings,
Inc.    

 

NIH M-CRADA Agreement Ref. No. 2013-0167 MODEL ADOPTED 2006 Page 6 of 10
Confidential Revised August 1, 2012

 

 

 

 

CONTACTS PAGE

 

M-CRADA Notices

 

For IC:   For Collaborator:       Laurie Arrants   John S. Kovach, M.D.
Technology Development Coordinator   248 Route 25A No. 2 Building 31, Room 8A52
  East Setauket, NY 11733 31 Center Drive, MSC 2540   Tel: 631-942-7959
Bethesda, MD 20892   Fax: 631-982-5050 Tel: 301-435-3112     Fax: 301-496-0296  
 

 

Patenting and Licensing

 

For NIH:   For Collaborator (if separate from above):       Division Director,
Division of Technology     Development and Transfer     NIH Office of Technology
Transfer     6011 Executive Boulevard, Suite 325     Rockville, Maryland
20852-3804     Tel: 301-496-7057   Tel: Fax: 301-402-0220   Fax:

 

Delivery of Materials Identified In Article 1

 

For IC: 

IC Contact: Richard J. Youle, Ph.D.

IC Address: SNB, Bldg 35, Room 2C-917, 35 Convent Drive, MSC 3704, Bethesda, MD
20892-3704

IC Phone Number: 301-496-6628

IC Fax: 301-402-0380

IC contact e-mail YouleR@ninds.nih.gov

 

For Collaborator:  same as for M-CRADA notices

Collaborator Contact:

Collaborator Address:

Collaborator Phone Number:

Collaborator Fax:

Collaborator contact e-mail:

 

NIH M-CRADA Agreement Ref. No. 2013-0167 MODEL ADOPTED 2006 Page 7 of 10
Confidential Revised August 1, 2012

 

 

 

 

SUMMARY PAGE

 

Either party may, without further consultation or permission,

release this summary page to the public.

 

TITLE OF M-CRADA:   Characterization of Proprietary Compounds from Lixte
Biotechnology Holdings, Inc.       NIH Institute/Center (IC) IC Principal
Investigator:   National Institute of Neurological Disorders and Stroke Richard
J. Youle, Ph.D.      

Collaborator:

Collaborator Principal Investigator:

  Lixte Biotechnology Holdings, Inc.
John S. Kovach, M.D.       TERM OF M-CRADA:   Four (4) years from the Effective
Date.

 

ABSTRACT OF THE RESEARCH PLAN:

 

The Surgical Neurology Branch of the National Institute of Neurological
Disorders and Stroke of the National Institutes of Health will conduct research
characterizing a variety of compounds proprietary to Lixte Biotechnology
Holdings, Inc., under a Materials Cooperative Research and Development
Agreement. The research will examine the compounds’ potential for anti-cancer
activity, reducing neurologic deficit due to ischemia and brain injury, and
stabilizing catalytic function of misfolded proteins for inborn brain diseases.

 

NIH M-CRADA Agreement Ref. No. 2013-0167 MODEL ADOPTED 2006 Page 8 of 10
Confidential Revised August 1, 2012

 

 

 

 

APPENDIX A

 

RESEARCH PLAN

 

Background

Lixte Biotechnology Holdings, Inc.’s primary emphasis is on developing drugs for
cancer but its proprietary compounds also have potential for treating a variety
of other diseases. The Surgical Neurology Branch (SNB) has experience in
researching brain tumors, neurological brain injury, and inborn diseases
affecting the brain, such as Gaucher’s disease, von Hippel-Lindau, and
neurofibromatosis type II.

 

Overall Goal. The SNB would like to examine the Collaborator’s compounds’
potential for anti-cancer activity, reduction of neurologic deficit due to
ischemia and brain injury, and stabilization of the catalytic function of
misfolded proteins for inborn brain diseases.

 

Research

The SNB will characterize proprietary compounds from the Collaborator, including
but not limited to the following seven:

LB-100, LB-102, LB-113, LB-153, LB-157, LB-201, and LB-205.

Collaborator may provide additional proprietary compounds to the SNB if the
parties mutually agree in advance and the transfer is documented in writing.

 

The SNB may study one or more of the above compounds in in vitro and in vivo
(animal models) for the following effects:

 

•promoting anti-cancer activity alone or in combination with standard
anti-cancer drugs and/or radiation for the treatment of primary brain tumors and
secondary (metastatic) brain tumors; specific cancers may include astrocytic
tumors, oligodendroglial tumors, medulloblastoma, meningeal tumors,
hemangioblastomas, and brain mestastic tumors

 

•overcoming or mitigating the physiological phenomenon of multi-drug resistance,
particularly of cancer cells to anti-cancer drugs

 

•reducing neurological deficit due to cerebral ischemia and traumatic brain
injury

 

•stabilizing the catalytic function of misfolded proteins due to genetic
variants responsible for inborn diseases affecting the brain, such as Gaucher’s
disease, von Hippel-Lindau diseases and neurofibromatosis 2

 

NIH M-CRADA Agreement Ref. No. 2013-0167 MODEL ADOPTED 2006 Page 9 of 10
Confidential Revised August 1, 2012

 

 

 

 

APPENDIX B

 

EXCEPTIONS OR MODIFICATIONS TO THIS M-CRADA

Additions are noted as underline and deletions are noted as strikeout.

 

Modify Article 20 as follows:

 

Article 20. This M-CRADA shall be effective upon execution by the Parties. The
term of this M-CRADA is forty-eighttwelve (4812) months from execution. When the
Research Plan is completed or forty-eighttwelve (4812) months has elapsed,
whichever occurs first, or the M-CRADA is terminated, the Collaborator Research
Material will be disposed of as directed by Collaborator.

 

NIH M-CRADA Agreement Ref. No. 2013-0167 MODEL ADOPTED 2006 Page 10 of 10
Confidential Revised August 1, 2012

 



 

